Citation Nr: 1614532	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  13-00 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher initial rating for a dysthymic disorder with schizoaffective tends; schizophrenia, paranoid type (psychiatric disability), evaluated as 30 percent disabling from March 12, 2002 to November 28, 2012.

2.  Entitlement to a higher initial rating for muscle contraction headaches, evaluated as 10 percent disabling from March 12, 2002 to January 7, 2016, and as noncompensable thereafter.

3.  Entitlement to special monthly compensation at the housebound rate, pursuant to 38 U.S.C.A. § 1114(s).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from October 1969 to November 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

By way of a brief procedural history, it is noted that, in a May 2009 decision, the Board granted the Veteran's claim for service connection for a psychiatric disability and remanded his claims for service connection for left leg and arm disorders and residuals of surgery to the scalp to the Agency of Original Jurisdiction (AOJ) for further development.

A November 2009 rating decision effectuated the grant of service connection for a psychiatric disability and assigned an initial 30 percent rating from March 12, 2002.  The Veteran perfected his appeal as to the assigned rating in September 2011 and requested to testify during a Board hearing in Washington, D.C.  In July 2012, his attorney withdrew the Board hearing request (VBMS 5/17/13, Third Party Correspondence, p. 5).  The Board finds that all due process requirements were met regarding the Veteran's hearing request.

An April 2010 rating decision granted service connection for muscle contraction headaches (claimed as residuals of head surgery), assigned an initial 10 percent rating from March 12, 2002, left hip subtrochanteric bursitis (claimed as a left leg disorder), and left elbow lateral epicondylitis (claimed as left arm condition) assigned an initial noncompensable rating from effective March 12, 2002.  The AOJ's action represent a full grant of the benefits sought as to the Veteran's service connection claims.

A timely notice of disagreement was received as to the initial ratings assigned for the Veteran's headache and left elbow disabilities.  

A November 2012 rating decision granted a 100 percent rating for psychiatric disability from November 28, 2012 and a 10 percent rating for left elbow disability from May 21, 2012.  

A statement of the case was issued in November 2012 as to the headache and left elbow disabilities.  The Veteran's attorney submitted a substantive appeal in January 2013 that is expressly limited to the claim for a higher initial rating for muscle contraction headaches.  Both issues were certified to the Board in November 2015, but it is clear that the Veteran did not perfect an appeal as to the claim for a higher initial rating for a left elbow disability.  See e.g. 38 C.F.R. § 19.35 (2015) (certification is administrative in nature and neither confers nor deprives the Board of jurisdiction).  In this case, the Veteran's January 2013 substantive appeal clearly indicates his choice to only appeal the claim for an increased initial rating for headaches.  

The Veteran also objected to the effective date of the 100 percent rating for his psychiatric disability.  The RO characterized this as a claim for an effective date earlier than November 28, 2012 for the grant of a 100 percent rating for psychiatric disability in a December 2015 statement of the case.  The Veteran's effective date claim is part and parcel of his increased rating claim.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In light of the decisions of the United States Court of Appeals for Veterans Claims (court) in Buie v. Shinseki, 24 Vet. App. 242 (2010) and Bradley v. Peake, 22 Vet. App. 280 (2008), the Board must consider the Veteran's entitlement to SMC at the housebound rate.

A January 2016 rating decision assigned a noncompensable rating for the Veteran's headache disability, effective January 7, 2016.

The Board observes that, in April 2013, the RO proposed to find the Veteran incompetent for VA purposes.  In May 2013, the Veteran's attorney requested a hearing on the proposed incompetency finding (VBMS 5/17/13, Third Party Correspondence, p.3).  The requested hearing was not scheduled.  In December 2013, the Veteran was found incompetent for VA purposes.  The matter of the Veteran's hearing request is referred to the AOJ for appropriate action.

The issues of entitlement to SMC at the housebound rate and a rating higher than 30 percent for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Since the initial grant of service connection, the Veteran's psychiatric disability has effectively resulted in total social and occupational impairment.

2.  The Veteran has had muscle contraction headaches essentially commensurate with prostrating attacks averaging at least once per month since the initial grant of service connection.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the appellant's favor, since March 12, 2002, the schedular criteria for an initial rating of 100 percent for his service-connected psychiatric disability, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.125, 4.130, Diagnostic Code 9204 (2015).

2.  The schedular criteria for an initial rating of 30 percent for service-connected muscle contraction headaches are met since March 12, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

This appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has obtained all available records, including service treatment records and VA and non-VA medical records.  In July 2009, the Social Security Administration (SSA) indicated that the Veteran's records could not be located and that further efforts would be futile; he was advised of this in September and November 2009 letters (VBMS 7/7/09, SSA/SSI Letter, p.1; VBMS 9/16/09, Notification Letter, p. 1; VBMS 11/20/09, Notification Letter, p.1).  

A September 2009 letter from the SSA indicates that the Veteran received disability benefits since September 1981 (VBMS 3/9/10, SSA/SSI Letter, p. 1; VBMS 8/30/11, SSA/SSI Letter, p.1).  In August 2012, his attorney submitted some records considered by the SSA in May 2010.

Further, in October 2002, the Veteran underwent VA examination regarding his psychiatric disability.  In April 2010, May 2012 and January 2016, he underwent VA examinations regarding his headache disability.  The examination reports are of record. 

The 2002, 2010, 2012, and 2016 VA examination reports are adequate for rating purposes as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered etiological opinions with rationales from which the Board can reach a fair determination.  There is no evidence of a change in the disabilities since the recent VA examinations.

The Board's duties to assist were met.

II. Factual Background and Analysis

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In Fenderson v. West, 12 Vet. App. at 126, the court noted that where, as here, the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Id.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

The Veteran's statements describing the symptoms of his service-connected psychiatric and headache disabilities are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  38 C.F.R. § 3.159(a)(2).

A. Psychiatric Disability

Contentions

The Veteran contends that his psychiatric disability was manifested by delusions and hallucinations, evidenced in his VA and non-VA medical records, that totally impaired him since VA received his service connection claim on March 12, 2002.  His attorney notes that the SSA considered the Veteran totally disabled due to psychiatric disability since 1981 (VBMS 3/9/10, Third Party Correspondence).  Thus, the Veteran maintains that an initial 100 percent rating is warranted since March 12, 2002.

Rating Criteria

The General Rating Formula for Mental Disorders, including Diagnostic Code 9204, that evaluates undifferentiated schizophrenia, provides the ratings for psychiatric disabilities. 

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 , Diagnostic Code 9204.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  A GAF score from 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The GAF score is not conclusive of the degree of impairment for VA purposes but, rather, must be considered together with all pertinent evidence of record.  See 38 C.F.R. § 4.126 (2015).

Analysis

The Veteran has a history of visual and auditory hallucinations since the mid-1970s, according to a March 2010 report prepared for the SSA by L.A.T, M.D.(VBMS 11/14/12, SSA/SSI Letter, p. 31).  An anxiety reaction was diagnosed in 1970 and schizophrenia and a psychotic disorder were noted in 1981 and 1982, according to an August 2008 report from C.R., Ph.D. (VBMS 9/16/08, Third Party Correspondence, p. 1).  VA hospitalized the Veteran in July 1981 for treatment of undifferentiated schizophrenia (VBMS 10/20/81, VA 10-1000 Hospital Summary and/or the Compensation and Pension Exam Report, p. 1).

VA and non VA outpatient medical records since 2002 similarly describe the severity and intensity of the Veteran's psychiatric symptoms.  

In a January 2002 VA psychiatry note, the Veteran was noted to be partially oriented to time.  A GAF score of 45 was assigned (VBMS, 10/11/02, Medical Treatment Record-Government Facility, p. 1).

In July 2002, M.B.R., M.D., a psychiatrist, reported treating the Veteran for paranoid schizophrenia since July 1997.  Treatment included psychotherapy and pharmacotherapy (VBMS 8/14/06, Medical Treatment Record-Non-Governmental Facility, p. 5).

In October 2002, a VA examiner did not find delusions or hallucinations (VBMS 10/28/02, VA Examination, p. 6), although he had a more limited opportunity to observe the Veteran.

A June 4, 2003 VA record indicates that the Veteran reported insomnia, anxiety, and that he heard voices (VBMS 11/17/09, Medical Treatment Record-Government Facility, p. 33).  He was assessed with poor judgment, superficial insight, complaints of a poor memory, and a depressed mood.  A GAF score of 45 was assigned.  Similar symptoms were noted on August 5, 2003, November 21, 2003, and February 23, 2004 (VBMS 11/17/09, Medical Treatment Record-Government Facility, pp. 29, 31-32).

A September 10, 2004 psychiatry progress note indicates that the Veteran heard voices and had paranoid ideas (VBMS 11/17/09, Medical Treatment Record-Government Facility, p. 28).

A February 8, 2005 psychiatry note shows that the Veteran felt his bed moved for unknown forces or causes; he might get up 6 to 7 times/night as he developed fear he was not able to explain.  He was unable to be in groups of ten to twenty persons as he thought members of the group were talking about him, and he had to leave (VBMS 11/17/09, Medical Treatment Record-Government Facility, p. 26).  The Veteran was described as "actively delusional" and a GAF score of 45 was assigned.  Similar findings were described in August 2005 (VBMS 11/17/09, Medical Treatment Record-Government Facility, p. 25).

In May 2006, the Veteran was noted to feel persecuted, heard voices, was withdrawn and had paranoid ideation (VBMS 11/17/09, Medical Treatment Record-Government Facility, p. 23).

An October 20, 2006 record notes the Veteran's history of psychiatric treatment since 1971 when he heard voices and was claustrophobic (VBMS 11/17/09, Medical Treatment Record-Government Facility, p. 21).  He reported auditory hallucinations and felt people talked about him when confronted with groups of people.  His judgement was poor and insight was superficial.

On February 15, 2008, the Veteran reported poor compliance with medications, and had anxiety, irritability, and occasional insomnia.  He reported hearing a voice on occasion that called his name.  It did not bother him (VBMS 11/17/09, Medical Treatment Record-Government Facility, p.16).

An April 15, 2008 psychiatric note includes the Veteran report that, at night, he heard his name on occasions and, at times, felt that somebody was next to him or knocking the door.  No clear delusion was associated with these hallucinations (VBMS 11/17/09, Medical Treatment Record-Government Facility, p.13).  In 2009, he was compliant with taking medications and did not report auditory or visual hallucinations or delusions.  Id. at 1, 3, 6, 9, and 11.

During a March 10, 2010 SSA medical evaluation performed by Dr. N.R.V, an internist, the Veteran complained of frequent panic attacks since the 1970s and had frequent visual and auditory hallucinations.  He was oriented on examination (VBMS 4/21/10, Third Party Correspondence, p. 1; VBMS 4/21/10, Medical Treatment Record-Non-Governmental Facility, p.1).

In March 2010, Dr. L.A.T. noted that the Veteran received psychiatric treatment and took prescribed medication.  The Veteran was guarded, suspicious, delusional and hallucinated.  The physician commented that the Veteran was delusional in thinking and believed people talked and laughed about him, and wanted to do him harm.  The Veteran admitted hearing voices calling him and saw shadows of people.  His attention, concentration, and retention were greatly impaired, and his judgment and reasoning were impaired.  A GAF score of 45 was assigned.

A May 2010 SSA Residual Physical Functional Capacity report reflects moderate schizophrenia, paranoid type disorder, with psychotic features, diminished concentration, and diminished insight (VBMS 11/14/12, SSA/SSI Letter, p. 15).  The severity of the Veteran's symptoms were considered partially credible.  Id. at 29.  In reaching this conclusion, the examiner noted that VA medical records detailed the Veteran's paranoid ideas and psychotic features, but other records (e.g., Dr. N.R.V.'s. report) showed less severe symptoms.  

In December 2015, the VA psychologist-examiner who examined the Veteran in November 2012 reviewed the medical records and found an inconsistent pattern of symptoms.  It was noted that the Veteran was not compliant with taking prescribed medications.  The examiner observed that, in some notes, the Veteran reported hearing a voice on occasion that called his name but it did not bother him.  About half of the VA psychiatry notes indicated "no evidence of active hallucinations". In the examiner's opinion, there were no persistent delusions from March 12, 2002.  The examiner reasoned that, many times, when the Veteran claimed to hear voices calling his name, it was because he was not complying with treatment recommendations including taking his prescribed medications.

The evidence is at least in relative equipoise as to the level of psychiatric disability, and as to whether it is reasonable to conclude that the disability picture is comparable to a 100 percent evaluation since March 12, 2002.  Overall, the current level of disability arguably, but not clearly, approximates the criteria for a 100 percent evaluation.  Thus, the Board concludes, with favorable resolution of reasonable doubt, that a 100 percent rating under Diagnostic Code 9204 is warranted, under the regulations currently in effect since March 12, 2002, when VA received the Veteran's current service connection claim.  38 C.F.R. § 4.7.

The October 2002 examiner found no evidence of hallucinations or delusions, but the VA clinicians treating the Veteran repeatedly reported his auditory and visual delusions.  Dr. L.A.T. found the Veteran delusional and hallucinated, although a SSA examiner considered the severity of the Veteran's symptoms only partially credible, relying in large measure on Dr. N.R.V.'s report.  The Board finds the psychiatrist's findings more probative than those of the internist in this instance, as they are entirely consistent with those of VA psychiatrists who treated the Veteran.

The VA examiner in December 2015 found no evidence of persistent delusions since 2002 essentially because the Veteran was not compliant with taking prescribed medications.  If the regulatory rating criteria are met, the Board cannot deny a rating based on factors outside the rating criteria.  Otero-Castro v. Principi, 16 Vet. App. 375, 382 (2002).  This includes the ameliorating effects of medication.  See Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board, in assigning a disability rating, may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria).  However, in evaluating the present disability, the Board has not considered any such effects, but rather the objective evidence outlined above.

The clinic psychiatrists' findings are more probative than those of the VA examiners, given the psychiatrists' repeated encounters with the Veteran over the course of many years.  In these circumstances, therefore, the Board finds that a 100 percent evaluation is warranted for the service-connected psychiatric disability since March 12, 2002.  See 38 C.F.R. § 4.21 (2015) (not all cases will show all findings specified in the rating criteria, but the rating must in all cases be coordinated with actual functional impairment). 

In view of the above, the Board finds that the application of the benefit-of-the-doubt doctrine contemplated by 38 U.S.C.A. § 5107(b) is appropriate in this case.  As stated, the level of disability, when the benefit of the doubt is given to the Veteran, is approximately commensurate with the 100 percent rating under Diagnostic Code 9204 under current rating criteria, since his initial claim for service connection was received by VA on March 12, 2002.  38 U.S.C.A. §§1155, 5107; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9204.  As the Board has granted the Veteran a 100 percent schedular evaluation herein, it is not necessary to consider whether he is entitled an extra-schedular rating under 38 C.F.R. § 3.321 (2015).

B. Headache Disability

Contentions

The Veteran contends that the manifestations of his headache disability are commensurate with an initial 30 percent rating as he has prostrating attacks approximately once a month.  In June 2002, he reported that his headache pain was so severe, it spread to his ear and eye, causing ear infections and eye pain (VBMS 7/11/02, Correspondence, p.1).

Rating Criteria

The Veteran's muscle contraction headaches are rated as migraine headaches.  Migraines that are very frequently completely prostrating with prolonged attacks productive of severe economic inadaptability are evaluated as 50 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Characteristic prostrating attacks occurring on an average of once a month over the last several months are evaluated as 30 percent disabling.  Id.  Characteristic prostrating attacks averaging one in two months over the last several months merit a 10 percent evaluation.  Id.

This rating code does not contain provisions for a zero percent evaluation.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).

The April 2010 rating decision assigned an initial 10 percent rating for muscle contraction headaches from March 12, 2002.  In January 2016, a noncompensable evaluation for headaches was assigned from January 7, 2016.



Analysis

Private medical records dated in 2002, from Drs. F.S.P. and M.R.B., reflect that the Veteran's headaches were treated with prescribed medication (VBMS 8/14/06, Medical Treatment Record-Non-Governmental Facility, pp.5, 7, 9). 

In the report of an April 2010 VA examination, the examiner related that the Veteran described right occipital pain that spread to his right ear, occurred two-three times a month, and lasted one to two days, and that most attacks were prostrating attacks (VBMS 4/1/10, VA examination, p. 1).  The Veteran took Naproxen for other disabilities that may have relieved his headache pain. 

In May 2012, a VA examiner noted the Veteran's complaint of pain in the right occipital region that he rated as a 7 out of 10 when strong (VBMS 5/21/12, VA examination, p.15).  The Veteran had daily discomfort with strong pain.  He also had pain in his right eye and ear and occasional dizziness.  His last episode of a strong headache was the previous week.  He took gabapentin for neuropathy that helped his headache pain.  The examiner reported that the Veteran's headache pain lasted one to two days with prostrating attacks of headache pain less than once every two months.

A January 2016 VA examiner reported that the Veteran had constant headache pain localized in one side of his head that lasted less than one day (VBMS 1/7/16, C&P Exam, p. 1).  There were no prostrating attacks.  However, the Veteran's January 2013 substantive appeal indicates that he suffered from such an attack on a monthly basis on average.

The evidence indicates that, overall, the Veteran was having at least monthly prostrating attacks throughout the appeal period such as to warrant an initial 30 percent rating.

Accordingly, an initial 30 percent rating is warranted for the entire period since the March 12, 2002 effective date of service connection.  The matter of a rating higher than 30 percent is addressed in the Remand below.

Entitlement to a total rating based on individual unemployability (TDIU) is potentially an element of all claims for increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran's grant of a 100 percent rating for psychiatric disability renders moot any claim for a TDIU.  Thus, any further consideration of a TDIU is not warranted at this time.


ORDER

An initial 100 percent rating for a dysthymic disorder with schizoaffective tends; schizophrenia, paranoid type, from March 12, 2002, is granted.

An initial 30 percent rating for muscle contraction headaches from March 12, 2002, is granted.


REMAND

The issue of entitlement to SMC at the housebound rate is another potential element of increased ratings.  See Bradley v. Peake, 22 Vet. App. at 280.  That benefit is provided when there is a service-connected disability rated total; and additional service connected disability ratable at 60 percent or more; or where there is a single service-connected disability rated total and is permanently housebound.  38 U.S.C.A. § 1114(s) (West 2014).  It is raised in this case by the RO's grant of a 100 percent rating for psychiatric disability since November 28, 2012, and the Board's grant of that rating from March 12, 2002, discussed herein.  Bradley.  The Veteran does not have additional disability totalling 60 percent, but is potentially entitled to SMC at the housebound rate on the basis of being housebound.

On remand, translation should be provided for the Veteran's January 18, 2010 SSA Functional Information Report, a May 28, 2010 SSA letter to the Veteran, and a May 8, 2013 letter from his bank (VBMS 4/21/11, Correspondence, p.1; VBMS 11/14/12, SSA/SSI Letter, p.1; VBMS 5/28/13, Third Party Correspondence, p.1).

The Board cannot discount the possibility that the Veteran discussed his headache disability in his January 2010 SSA Functional Information Report.  Consideration of a rating higher than 30 percent is deferred pending review of the translated document.

Accordingly, the case is REMANDED for the following action:

1. Provide translation from Spanish to English of the January 18, 2010 SSA Functional Information Report (VBMS 4/21/11, Correspondence, p.1); the May 28, 2010 letter to the Veteran from the SSA (VBMS 11/14/12, SSA/SSI Letter, p.1); and the May 8, 2013 letter from Banco Popular (VBMS 5/28/13, Third Party Correspondence, p.1).

2. Then, obtain an opinion as to whether the Veteran's service-connected disabilities would prevent him from leaving his home such as would be required to travel to and from a job; and the likelihood that such disability would remain throughout the Veteran's life.  The examiner should provide reasons for the opinion.

3. Adjudicate whether the Veteran is entitled to SMC at the housebound rate and a rating higher than 30 percent for headaches.  If these benefits are not fully granted, issue a supplemental statement of the case and return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


